Exhibit 10.35



 

 

THE DIXIE GROUP, INC.



 

 

Stock Rights and Restrictions Agreement



for



Restricted Stock Award



Under



2000 Stock Incentive Plan



__________________________

[FILL IN BLANK with Name of Grantee]



__________________

[FILL IN BLANK with Title of Grantee]



 

 

 

TABLE OF CONTENTS

 

Topic Heading

Page No.

     

1.

Administration

1

     

2.

Award of Restricted Shares

1

     

3.

Length of the Restricted Period

2

     

4.

Restrictions on Transfer during the Restricted Period

2

     

5.

Anti-Assignment Provision

2

     

6.

Termination of Employment

2

     

7.

Certificates Issued with respect to Restricted Shares

3

     

8.

Rights of Participant with respect to Restricted Shares

3

     

9.

Employment

3

     

10.

No Right to Continued Employment

4

     

11.

Withholding

4

     

12.

Payment of Expenses

4

     

13.

Entire Agreement

4

     

14.

Governing Law

4

     

15.

Gender and Number

4

     

16.

Headings and Definitions

4



 

 

 

 

 

 

     Stock Rights and Restrictions Agreement made this _____ day of _________,
20___, by and between The Dixie Group, Inc., a Tennessee corporation
(hereinafter referred to as the "Company"), and ________________ [INSERT Name of
Grantee], ______________ [INSERT Title, if applicable], an employee of the
Company (hereinafter referred to as the "Participant");



W I T N E S S E T H:



     WHEREAS

, the shareholders of the Company have approved the 2000 Stock Incentive Plan,
as amended (hereinafter referred to as the "Plan"), for the purpose of providing
financial incentives to non-employee directors of the Company and to selected
key officers and associates of the Company and its Affiliates who contribute
significantly to the strategic and long-term performance objectives and growth
of the Company and its Affiliates; and





     WHEREAS

, the Company desires to grant to the Participant an Award of restricted shares
of the Company's common stock as provided for under Section 9 of the Plan as a
financial incentive, and upon the additional terms and subject to the conditions
described herein; and





     WHEREAS

, the Participant desires to accept such grant.





     NOW, THEREFORE

, in consideration of the mutual covenants herein set forth, for other good and
valuable consideration, and subject to the terms and conditions of the Plan (a
copy of which is or has been furnished to Participant) which are hereby
incorporated herein by reference, the parties hereto hereby agree as follows:





     1.   Administration. Under the Plan the Compensation Committee of the Board
of Directors of the Company ("Committee") administers the Plan, may grant shares
of restricted stock and other Awards under the Plan, construes and interprets
the Plan, may establish rules and regulations and may perform all other acts as
it believes reasonable and proper under the Plan. Any Award may be canceled if a
Participant violates the terms of either this Agreement or the Plan or acts in a
manner which the Committee determines to be inimical to the best interest of the
Company. Any decision made, or action taken, by the Committee shall be final,
conclusive and binding on both parties to this Agreement.



     2.   Award of Restricted Shares. Effective __________, 20___, the Committee
hereby irrevocably grants to the Participant ________ shares of the Company's
Common Stock, par value $3.00 per share, as an Award of shares of restricted
stock (the "Restricted Shares") [FILL IN BLANKS with terms of the Award]
pursuant to the Plan and as incentive compensation, subject to the terms and
conditions hereinafter set forth. The number of Restricted Shares which are the
subject of this Award shall be subject to antidilution and other adjustments in
accordance with Section 16 of the Plan, provided that any additional shares
issued as a result of such an adjustment shall be Restricted Shares as if such
shares were originally issued subject hereto. By signing his name to the
acceptance at the end of this Agreement, the Participant hereby irrevocably
agrees to accept such Award subject to the terms and conditions hereinafter set
forth.



     3.   Length of the Restricted Period. This Award of Restricted Shares is
conditioned upon Participant's being employed by the Company at the time of
vesting. Accordingly, and subject to the other provisions of this Agreement, the
restrictions set forth herein with respect to the Restricted Shares shall remain
in full force and effect until 5:00 p.m., Eastern Time, on each anniversary of
the effective date of the Award in accordance with the vesting schedule set
forth below. The period of time from such effective date until the expiration of
restrictions in accordance with the preceding sentence is referred to herein as
the "Restricted Period." The Committee, in its sole discretion, may elect to
accelerate (but not delay) the expiration of the Restricted Period with respect
to all or any portion of the Restricted Shares. [INSERT VESTING SCHEDULE BELOW
as determined by the Compensation Committee]



 

 

 

 

 

 

 

     4.   Restrictions on Transfer during the Restricted Period. During the
Restricted Period, the Restricted Shares shall not be transferable by the
Participant. More particularly, such shares may not be sold, assigned or
transferred (whether by sale, gift or otherwise), pledged, hypothecated or
encumbered in whole or in part either directly or by operation of law or
otherwise including, but not by way of limitation, by execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
any of the Restricted Shares in violation of the foregoing provisions shall be
null and void and without effect and shall cause the Participant to immediately
forfeit all rights to the Restricted Shares, which shall immediately revert to
the Company.



     5.   Anti-Assignment Provision. This Agreement shall be binding upon and
inure to the benefit of the parties hereto, and the successors and assigns of
the Company and its subsidiaries. However, except as may be approved by the
Committee, where such approval will not adversely affect compliance of the Plan
with Rule 16b-3 under the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), neither the Restricted Shares nor this Agreement shall be
transferable or assignable by the Participant.



     6.   Termination of Employment. Since this Award of Restricted Shares is
being made (subject to the terms and conditions hereof) as additional incentive
compensation and Participant is not being required to make any payment for the
Restricted Shares, upon any termination of the Participant's employment (as
defined in Section 9 hereof) prior to the expiration of the Restricted Period
with respect to any of the Restricted Shares for any reason other than
Participant's death, disability or retirement in accordance with the Plan,
regardless of whether such termination is initiated by Participant or by the
Company and regardless of whether it is for cause or without cause, voluntary or
involuntary, all of the Restricted Shares shall immediately revert to the
Company and the Participant shall cease to have any right or interest in such
shares.



     Upon any such termination of employment due to Participant's death,
disability or retirement in accordance with the Plan, the restrictions shall be
deemed to have lapsed on the date the Participant's employment terminated with
respect to a number of Restricted Shares equal to that fraction of the
Restricted Shares with respect to which the Company or the Affiliated Company
has recognized compensation expense under generally accepted accounting
principles (as such principles are in effect on the date of this Award) as of
the date of Participant's death, disability or retirement in accordance with the
Plan. The certificate or certificates representing the shares of Common Stock
upon which the restrictions have thus lapsed shall be delivered to the
Participant (or, in the event of the Participant's death, to his Beneficiary).
All other Restricted Shares subject to such Award shall be deemed canceled and
surrendered to the Company.



     7.   Certificates Issued with respect to Restricted Shares. All
certificates evidencing Restricted Shares issued to the Participant under this
Agreement shall be registered in the name of the Participant, shall be deposited
by him, together with a stock power endorsed in blank, with the Company, and
shall bear a restrictive legend in substantially the following form:



THESE SECURITIES HAVE BEEN ISSUED PURSUANT TO THE DIXIE GROUP, INC. STOCK
INCENTIVE PLAN (THE "PLAN") AND ARE SUBJECT TO THE TERMS, CONDITIONS AND
LIMITATIONS CONTAINED IN SUCH PLAN AND IN A STOCK RIGHTS AND RESTRICTIONS
AGREEMENT DATED , 20 . THESE SECURITIES MAY NOT BE SOLD OR OTHERWISE DISPOSED OF
OR ENCUMBERED EXCEPT IN COMPLIANCE WITH THE PROVISIONS OF THE PLAN AND OF SUCH
AGREEMENT.



Upon the expiration of the Restricted Period with respect to any of the
Restricted Shares represented by any such certificate, the Company shall: (i)
cancel any earlier certificate evidencing such shares which was issued as
described above; and (ii) issue and deliver to the Participant a certificate of
like tenor representing the number of shares of Common Stock for which the
Restricted Period shall have expired, registered in the Participant's name but
not bearing the restrictive legend described above.



     8.   Rights of Participant with respect to Restricted Shares. Except as
otherwise provided in the Plan or in this Stock Rights and Restrictions
Agreement, Participants who receive Restricted Shares in accordance with this
Agreement shall have all of the rights of any holder of the Company's common
stock with respect to such shares, including without limitation the right to
vote such shares and to receive any dividends declared and paid with respect to
such shares during the Restricted Period.



     9.   Employment. As used herein, the term "employment" shall mean the
employment or performance of services by an individual for the Company (or any
Affiliated Company, as defined in the Plan) in Participant's current officer
capacity, or in any future capacity which constitutes a promotion or increase in
Participant's responsibilities as compared to Participant's present position as
____________________ [INSERT current position]. Except as otherwise explicitly
provided herein, any other change in Participant's employment status with the
Company shall be deemed a termination of employment for purposes of this Stock
Rights and Restrictions Agreement.



     10.   No Right to Continued Employment. It is understood that this
Agreement is not intended and shall not be construed as an agreement or
commitment by the Company or any subsidiary or Affiliate to employ the
Participant during the term of the Restricted Period with respect to the
Restricted Shares which are the subject hereof, or for any fixed period of time.



     11.   Withholding. The Company shall not deliver or otherwise make
Restricted Shares, or shares of common stock with respect to which the
Restricted Period has expired, available to the Participant until the Company
has received from Participant, in cash or any other form acceptable to the
Committee, the amount necessary to enable the Company to remit to the
appropriate government entity on behalf of the Participant any amounts required
to be withheld for taxes, in accordance with Section 20(b) of the Plan. If the
applicable party fails to cooperate with the Company in fulfilling the
requirements of this Section 11, then the Company shall have the right to
retain, or to sell without notice, a sufficient number of shares of such stock
to cover the amount required to be withheld.



     12.   Payment of Expenses. The Company shall pay all fees and expenses
necessarily incurred by it in connection with the issue of shares pursuant
hereto and will use its best efforts to comply with all laws and regulations
which, in the opinion of counsel for the Company, shall be applicable.



     13.   Entire Agreement. This Agreement and the Plan represent the entire
agreement between the parties with respect to the subject matter hereof, and
supersedes all negotiations, representations or agreements, either written or
oral, with respect hereto. This agreement may not be amended, modified or
altered, except in writing, duly accepted and executed by both parties.



     14.   Governing Law. This Agreement has been entered into pursuant to and
shall be governed by the laws of the State of Tennessee.



     15.   Gender and Number. Any use of the masculine includes the feminine and
the neuter; and any use of the singular includes the plural, whenever such
meanings are appropriate.



     16.   Headings and Definitions. The headings appearing at the beginning of
each Section in this Agreement are intended only as an index and are not to be
construed to vary the meaning of the provision to which they refer. Any
capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Plan.



 

 

 

     IN WITNESS WHEREOF

, this Agreement has been duly executed by the Participant and the Company has
caused this Agreement to be duly executed by its officers thereunto duly
authorized on the date and year above written.





ATTEST:

THE DIXIE GROUP, INC.

   

_________________________________
Name:
Title:

By: ________________________________
Title:

     

ACCEPTED BY:

 

_____________________________________
PARTICIPANT
Name: ____________________________
Social Security No.: ____________________

